COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  VICTOR OMAR TORRES,                            §           No. 08-21-00136-CR

                       Appellant,                §             Appeal from the

  v.                                             §            394th District Court

  THE STATE OF TEXAS,                            §        of Brewster County, Texas

                       State.                    §             (TC# CR-04829)

                                            §
                                          ORDER

       The Court GRANTS Kimberly C. McCright’s request for an extension of time within

which to file the Reporter’s Record until December 3, 2021. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Kimberly C. McCright, Court Reporter for the 394th District

Court for Brewster County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before December 3, 2021.

       IT IS SO ORDERED this 3rd day of November, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.